Citation Nr: 1225122	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  12-03 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The appellant served on active duty from October 6, 1948 to January 10, 1949.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  A notice of disagreement was filed in September 2011, a statement of the case was issued in December 2011, and a substantive appeal was received in January 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the appellant's substantive appeal (VA Form 9) received in January 2012, he requested a Board hearing at a local VA office (Travel Board hearing).  The Board notes that the Veteran resides in Georgia.  While such request was acknowledged by the Philadelphia RO and Insurance Center in February 2012 correspondence, the appellant was not scheduled for a Board hearing.  Thus, a remand is necessary to afford the Veteran a hearing before the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Schedule the Veteran for a hearing before the Board at the Atlanta, Georgia RO.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board. 

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



